DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Claims 1, 11 are amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USUI et al (US Pub 2017/0345391) in view of Kim et al (US Pub 2016/0097962).

With respect to claim 1, USUI discloses a head mounted display (see par 0044; discloses a display apparatus 1 according to a first embodiment is a head-mounted display apparatus that may be worn on the head of a human), comprising: a light transmittance controller (see fig. 4; controller 70), controlling a transmittance amount of ambient light according to a control signal (see par 0057; discloses the controller 70 may be configured to adjust the transmittance of the dimmer filter 40); a light detector, detecting an ambient luminance of the ambient light (see par 0056; discloses a sensor 60 is configured to detect the light intensity of the external light (the ambient brightness or ambient luminance of the display apparatus 1).); a display, generating a display image according to a driving signal (see par 0046; discloses The display apparatus 1 is configured to pass light (external images) externally introduced via the dimmer filter 40 through the half minor 50, while superimposing the external images onto the images from the image display part 10 to allow the wearer 100 of the display apparatus 1 to view the superimposed images; par 0047; discloses the controller 70 may be able to control the light intensity emitted by the backlight 80 to adjust the light intensity (luminance) of the images to be displayed on the image display part 10); and a controller, generating a selected transmittance according to the ambient luminance and a maximum gray luminance value (par 0108; discloses The adjustment table (FIG. 18) of the transmittance of the dimmer filter 40 created was composed of a matrix of the light intensity of the external light (voltage values of the sensor signal 60) and the light intensity of the image (drive voltage values of the light source of the image display part 10)); generating the control signal according to the selected transmittance, and generating the driving signal according to display data and the maximum gray luminance value (see par 0057; discloses the controller 70 may be configured to adjust the transmittance of the dimmer filter 40 and the light intensity of a light source of the image display part 10, based on the light intensity of the external light obtained by the sensor 60; par 0108; discloses The adjustment table (FIG. 18) was used as the adjustment table for the controller 70 illustrated in FIG. 7. The EC drive voltage in FIG. 18 is a drive voltage of the dimmer filter 40.).
	USUI doesn’t expressly disclose the controller, based on a minimum gray luminance value, generating a maximum gray luminance value according to a setting value;
	In the same field of endeavor, Kim discloses a transparent display apparatus and method for controlling the same (see abstract); Kim discloses the controller, based on a minimum gray luminance value (see par 0061; discloses contrast ratio means a ratio of maximum luminance to minimum luminance in the transparent display apparatus; par 0080; discloses The minimum luminance is the lowest luminance capable of being represented by the transparent display apparatus 200 and is assumed as 0.01 nit), generating a maximum gray luminance value according to a setting value (see par 0093; discloses the transparent display apparatus 200 is set the target contrast ratio (interpreted to be setting value), the transparent display apparatus 200 achieves the target contrast ratio by adjusting controllable variables in the aforementioned equations. The Lmin, Lmax, and Tself are generally considered as prospective characteristics of a display; par 0094; discloses the maximum luminance can be adjusted by controlling a maximum value of the gamma voltage corresponding to the input video. The transparent display apparatus 200 increases the gamma voltage to increase or decrease the luminance of the transparent display unit 210, so that the transparent display apparatus can achieve the target contrast ratio);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by USUI to determine the maximum luminance based on the targeted contrast ratio (setting value) and minimum luminance as disclosed by Kim in order to achieve the target contrast ratio; hence proving the user with improved visibility of the displayed content in the transparent display device.

	With respect to claim 2, USUI discloses wherein the display projects the display image to a target area, and the light transmittance controller is configured to control the transmittance amount of the ambient light which is transmitted to the target area (see par 0050; discloses the optical part 20, the light guide plate 30, and the half mirror 50 are an example of an optical unit configured to transmit the images displayed on the image display part 10 to the eye of the wearer 100; par 0051; discloses The dimmer filter 40 is configured to adjust intensity of external light reaching the eyes of the wearer 1 by electrically changing its transmittance for the light (external light) incident on the display apparatus 1 from the outside).

With respect to claim 3, USUI as modified by Kim further discloses wherein the setting value is equal to (W255+ALITxECDTr )/(B0+ALITxECDTr) , wherein W255 represents the maximum gray luminance value, BO represents the minimum gray see Kim’s reference; par 0078-0079; discloses the contrast ratio of the transparent display apparatus 200 in the present specification is calculated so as to include luminance of light, which has entered the back surface of the transparent display apparatus 200 and has been transmitted except for surface-reflection luminance of the transparent display unit from the external light. Accordingly, the contrast ratio in the transparent display apparatus 200 is a value obtained by dividing (maximum luminance of video+luminance of transmitted back-surface light) by (minimum luminance of video+luminance of transmitted back-surface light); contrast ratio = X : 1 = L max + L back .times. T self .times. T var L min + L back .times. T self .times. T var : 1  );
 	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by USUI and Chang to set the setting value obtained by dividing (maximum luminance of video+luminance of transmitted back-surface light) by (minimum luminance of video+luminance of transmitted back-surface light) as dsicsloed by Kim in order to improve the visibility of the content displayed on the transparent display in am ambient environment.

	With respect to claim 4, USUI and Chang discloses the limitation of claim 1. USUI discloses further comprising: a look-up table, coupled to the controller and configured to record the ambient luminance, the minimum gray luminance value and a relationship between the selected transmittance and the maximum gray luminance see par 0061; discloses The controller 70 then automatically adjusts the transmittance of the dimmer filter 40 (which adjusts the light intensity B of the transmitted light) and the image luminance of the image display part 10 (the light intensity C of the images) based on the monitored result of the sensor 60 and the adjustment table recorded in advance in the RAM of the controller 70 at the same time.); Chang discloses a look-up table, coupled to the controller and configured to record the setting value (see par 0054; discloses the method further stores the user's settings of manual adjustment under various statuses as a contrast reference table.);

	With respect to claim 5, USUI and Chang discloses the limitation of claim 1. Chang discloses further comprising: a setting value receiving interface, coupled to the controller and configured to receive the setting value (see fig. 1(b); operation interface 15; par 0055; discloses the user operates the operation interface 15 to execute a manual adjustment procedure; see par 0036 as well).

	With respect to claim 6, USUI and Chang discloses the limitation of claim 1. USUI discloses wherein the ambient luminance is positively correlated to the maximum gray luminance value (see fig. 8; discloses as the external light intensity increase, image luminance increases).

	With respect to claim 7, USUI and Chang discloses the limitation of claim 1. USUI discloses wherein the ambient luminance is negatively correlated to the selected see fig. 8; discloses as the external light intensity increase, transmittance of dimmer filer decreases).

	With respect to claim 8, USUI and Chang discloses the limitation of claim 1. Chang discloses wherein the setting value is negatively correlated to a transparency of the display image (see par 0039; discloses , the adjustable range of transparency is exemplified by grades 0.about.40 as indicated in the diagram, wherein 0 denotes null transmittance (completely impermeable to the light), and 40 denotes the highest transmittance).


With respect to claim 11, USUI discloses a control method of a head mounted display (see par 0001; discloses a method for displaying images on the head-mounted display apparatus ), comprising: detecting an ambient luminance of ambient light (see par 0061; discloses In the display apparatus 1, the sensor 60 monitors the light intensity A of the external light and inputs the monitored result into the controller 70 as illustrated in FIG. 7); generating a selected transmittance according to the ambient luminance and a maximum gray luminance value (par 0108; discloses The adjustment table (FIG. 18) of the transmittance of the dimmer filter 40 created was composed of a matrix of the light intensity of the external light (voltage values of the sensor signal 60) and the light intensity of the image (drive voltage values of the light source of the image display part 10)); generating a control signal according to the selected transmittance, and generating a driving signal according to see par 0057; discloses the controller 70 may be configured to adjust the transmittance of the dimmer filter 40 and the light intensity of a light source of the image display part 10, based on the light intensity of the external light obtained by the sensor 60; par 0108; discloses The adjustment table (FIG. 18) was used as the adjustment table for the controller 70 illustrated in FIG. 7. The EC drive voltage in FIG. 18 is a drive voltage of the dimmer filter 40.).
	USUI doesn’t expressly disclose based on a minimum gray luminance value, generating a maximum gray luminance value according to a setting value;
	In the same field of endeavor, Kim discloses a transparent display apparatus and method for controlling the same (see abstract); Kim discloses based on a minimum gray luminance value (see par 0061; discloses contrast ratio means a ratio of maximum luminance to minimum luminance in the transparent display apparatus; par 0080; discloses The minimum luminance is the lowest luminance capable of being represented by the transparent display apparatus 200 and is assumed as 0.01 nit), generating a maximum gray luminance value according to a setting value (see par 0093; discloses the transparent display apparatus 200 is set the target contrast ratio (interpreted to be setting value), the transparent display apparatus 200 achieves the target contrast ratio by adjusting controllable variables in the aforementioned equations. The Lmin, Lmax, and Tself are generally considered as prospective characteristics of a display; par 0094; discloses the maximum luminance can be adjusted by controlling a maximum value of the gamma voltage corresponding to the input video. The transparent display apparatus 200 increases the gamma voltage to increase or decrease the luminance of the transparent display unit 210, so that the transparent display apparatus can achieve the target contrast ratio);
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by USUI to determine the maximum luminance based on the targeted contrast ratio (setting value) and minimum luminance as disclosed by Kim in order to achieve the target contrast ratio; hence proving the user with improved visibility of the displayed content in the transparent display device.

With respect to claim 12, USUI as modified by Kim further disclose wherein the setting value is equal to (W255+ALITxECDTr )/(B0+ALITxECDTr) wherein W255 represents the maximum gray luminance value, BO represents the minimum gray luminance value, ECDTr represents the selected transmittance, and ALIT represents the ambient luminance (see Kim’s reference; par 0078-0079; discloses the contrast ratio of the transparent display apparatus 200 in the present specification is calculated so as to include luminance of light, which has entered the back surface of the transparent display apparatus 200 and has been transmitted except for surface-reflection luminance of the transparent display unit from the external light. Accordingly, the contrast ratio in the transparent display apparatus 200 is a value obtained by dividing (maximum luminance of video+luminance of transmitted back-surface light) by (minimum luminance of video+luminance of transmitted back-surface light); contrast ratio = X : 1 = L max + L back .times. T self .times. T var L min + L back .times. T self .times. T var : 1  );
 	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by USUI as modified by Kim to set the setting value obtained by dividing (maximum luminance of video+luminance of transmitted back-surface light) by (minimum luminance of video+luminance of transmitted back-surface light) as dsicsloed by Kim in order to improve the visibility of the content displayed on the transparent display in am ambient environment.



Claims 9-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USUI et al (US Pub 2017/0345391) in view of Kim et al (US Pub 2016/0097962) and Fukushima et al (US Pub 2017/0272686).

With respect to claim 9, USUI as modified by Kim don’t expressly disclose wherein the controller determines whether the maximum gray luminance value is greater than a maximum luminance; the controller equalizes the maximum gray luminance value to the maximum luminance when the maximum gray luminance value is greater than the maximum luminance;
Fukushima discloses information processing apparatus where the controller determines whether the maximum gray luminance value is greater than a maximum  (see par 0052; discloses According to the gradation characteristics 202, the same gradation characteristics as those of the linear image data are used as the gradation characteristics of the display image data. However, in a case where the reference brightness is 400 cd/m.sup.2, the maximum brightness 1000 cd/m.sup.2 possibly taken by the input image data is restricted to 400 cd/m.sup.2);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by USUI as modified by Kim to set the luminance at the maximum level when the input luminance is above the maximum level as disclosed by Fukushima in order to allow the device to still display the content on the screen that is beyond its capacity.


	With respect to claim 10, USUI as modified by Kim don’t expressly disclose wherein the controller determines whether the maximum gray luminance value is less than a minimum luminance; the controller equalizes the maximum gray luminance value to the minimum luminance when the maximum gray luminance value is less than the minimum luminance;
Fukushima discloses information processing apparatus where the controller determines whether the maximum gray luminance value is less than a minimum luminance; the controller equalizes the maximum gray luminance value to the minimum see par 0049; discloses According to the gradation characteristics 201, the maximum gradation value 1023 possibly taken by the display image data is associated with the maximum brightness 400 cd/m.sup.2 of the display range, and the minimum gradation value 0 possibly taken by the display image data is associated with the minimum brightness 0 cd/m.sup.2 of the display range; par 0051; discloses Note that in a case where the minimum brightness of the display range is higher than the minimum brightness possibly taken by the input image data, the brightness of the linear image data lower than the minimum brightness of the display range is restricted to the minimum brightness of the display range);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by USUI as modified by Kim to set the luminance at the minimum level when the input luminance is lower than the minimum level as disclosed by Fukushima in order to allow the device to still display the content on the screen that is beyond its capacity.

With respect to claim 13, USUI as modified by Kim don’t expressly disclose further comprising: determining whether the maximum gray luminance value is greater than a maximum luminance; equalizing the maximum gray luminance value to the maximum luminance when the maximum gray luminance value is greater than the maximum luminance;
Fukushima discloses further comprising: determining whether the maximum gray luminance value is greater than a maximum luminance; equalizing the maximum  (see par 0052; discloses According to the gradation characteristics 202, the same gradation characteristics as those of the linear image data are used as the gradation characteristics of the display image data. However, in a case where the reference brightness is 400 cd/m.sup.2, the maximum brightness 1000 cd/m.sup.2 possibly taken by the input image data is restricted to 400 cd/m.sup.2);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by USUI as modified by Kim to set the luminance at the maximum level when the input luminance is above the maximum level as disclosed by Fukushima in order to allow the device to still display the content on the screen that is beyond its capacity.

With respect to claim 14, USUI as modified by Kim don’t expressly disclose further comprising: determining whether the maximum gray luminance value is less than a minimum luminance; equalizing the maximum gray luminance value to the minimum luminance when the maximum gray luminance value is less than the minimum luminance;
Fukushima discloses further comprising: determining whether the maximum gray luminance value is less than a minimum luminance; equalizing the maximum gray luminance value to the minimum luminance when the maximum gray luminance value is less than the minimum luminance (see par 0049; discloses according to the gradation characteristics 201, the maximum gradation value 1023 possibly taken by the display image data is associated with the maximum brightness 400 cd/m.sup.2 of the display range, and the minimum gradation value 0 possibly taken by the display image data is associated with the minimum brightness 0 cd/m.sup.2 of the display range; par 0051; discloses Note that in a case where the minimum brightness of the display range is higher than the minimum brightness possibly taken by the input image data, the brightness of the linear image data lower than the minimum brightness of the display range is restricted to the minimum brightness of the display range);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by USUI as modified by Kim to set the luminance at the minimum level when the input luminance is lower than the minimum level as disclosed by Fukushima in order to allow the device to still display the content on the screen that is beyond its capacity.


Response to Arguments
Applicant's arguments filed with respect to claim 1, 11 have been fully considered but they are moot as they do not apply to new ground of rejection presented in the current office action.  
    
Conclusion
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624